December 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, TEXAS,
                         Appellant

NO. 14-10-00708-CV                          V.

                ZACHRY CONSTRUCTION CORPORATION
                N/K/A ZACHRY INDUSTRIAL, INC., Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, Zachry
Construction Corporation n/k/a/ Zachry Industrial, Inc., signed April 28, 2010, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, the Port of Houston Authority of Harris County, Texas,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.